—In an action, inter alia, to recover damages for tortious interference with contractual relations, the defendant Oak Tree Farm Dairy, Inc., appeals from an order of the Supreme Court, Kings County (Garry, J.), dated April 17, 1995, which denied its motion to dismiss the complaint as against it pursuant to CPLR *7003211 (a) (7) and for summary judgment pursuant to CPLR 3211 (c).
Ordered that the order is affirmed, with costs.
The allegations in the complaint state cognizable causes of action against the defendant Oak Tree Farm Dairy, Inc. (hereinafter Oak Tree) for tortious interference with contractual relations (see generally, Kronos, Inc. v AVX Corp., 81 NY2d 90, 94). The court therefore properly denied the branch of Oak Tree’s motion which was to dismiss the complaint pursuant to CPLR 3211 (a) (7). Furthermore, the court properly denied the branch of the motion which was for summary judgment pursuant to CPLR 3211 (c) (see, Zuckerman v City of New York, 49 NY2d 557). Oak Tree failed to establish as a matter of law that the contracts which are the subject of this action were invalid or unenforceable, and there are triable issues of fact regarding the plaintiff’s contention that Oak Tree tortiously interfered with its contractual relations.
O’Brien, J. P., Goldstein, Florio and McGinity, JJ., concur.